UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6844



AUSTIN SKINNER,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-806-2)


Submitted:   July 29, 2004                  Decided:   August 13, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Austin Skinner, Appellant Pro Se. Donald Eldridge Jeffrey, III,
Josephine Frances Whalen, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Austin Skinner seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The      district      court,           accepting     the       magistrate       judge’s

recommendation, found that the petition was untimely. The order is

not    appealable     unless       a     circuit    justice     or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§    2253(c)(2)     (2000).        A    prisoner     satisfies       this   standard     by

demonstrating       that    reasonable        jurists        would     find    that    his

constitutional       claims       are    debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record    and    conclude     that       Skinner    has   not   made    the    requisite

showing. Accordingly, we deny a certificate of appealability, deny

the motion to proceed in forma pauperis, and dismiss the appeal.

We    dispense    with     oral    argument        because    the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED


                                           - 2 -